Citation Nr: 0716468	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  03-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected residuals of stress fracture of the right 
leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to 
December 2000.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

This matter was previously remanded by the Board in May 2006 
in order to afford the veteran an opportunity to appear for a 
hearing requested at the RO.  

The veteran failed without explanation to appear for a 
hearing scheduled in August 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran filed her original claim for service connection 
for residuals of stress fracture of the right leg in December 
2000.  In a December 2001 rating decision, the RO denied 
service connection.  In April 2002, she filed a Notice of 
Disagreement (NOD) with the December 2000 rating decision.  

During the pendency of the appeal, the RO, in an August 2002 
decision, granted service connection for this disability and 
assigned a noncompensable evaluation, effective on December 
11, 2000.  She was notified of this decision and filed a 
second NOD in November 2002 concerning the noncompensable 
evaluation assigned for the service-connected residuals of 
stress fracture of the right leg.   See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

To date; however, the veteran has not been provided adequate 
notice addressing her claim for an increased rating for her 
service-connected right leg disability.  Before the Board can 
render a decision on this issue on appeal, the veteran must 
be given proper VCAA notice addressing her claim.  

Additionally, the veteran has complained of increased pain 
and other residuals as a result of her service-connected 
disability.  Given these statements, the Board finds that a 
more contemporaneous VA examination is necessary. See 
VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to 
remand a case back to the RO for a new examination when the 
claimant asserts that the disability in question has worsened 
since the last examination).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding her claim of increased 
evaluation for the service-connected 
residuals of stress fracture of the right 
leg.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The veteran should also be notified that 
such evidence must show an increase in 
severity of the service connected 
disability to warrant entitlement to an 
increased evaluation.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information referable to all 
treatment received for her service-
connected right leg disability.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  

The veteran also should be notified that 
she may submit competent evidence to 
support her claim for increase.  If the 
RO's search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
right leg disability.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  The examination 
should include a complete rationale for 
the opinions expressed.  

The examiner should determine whether the 
right leg disability is manifested by 
right leg pain, weakness, stiffness, 
instability, fatigability, and swelling.  
These determinations should be expressed 
in terms of the degree of functional loss 
due to pain.  

4.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the service-
connected residuals of stress fracture of 
the right leg.  If the determination 
remains less than fully favorable to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC) and an 
opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



